Citation Nr: 1116826	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  03-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1990 to March 1991.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2005, the appellant testified before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.

In June 2005, the Board remanded the issue of entitlement to service connection for skin disability for additional evidentiary development.  The development is complete and the case has been returned to the Board for disposition.


FINDING OF FACT

A skin disability, diagnosed as tinea versicolor, is as likely as not related to military service.


CONCLUSION OF LAW

Tinea versicolor was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The appellant testified that she has a skin disorder that first began in service.  Service treatment records show no complaints or findings for skin disease or rash.  These records indicated that the appellant was allergic to sulfa and tetracycline, which resulted in rash if taken.  In support of her claim, the appellant submitted lay statements from her mother and sister corroborating that she returned from Gulf War service with a skin disorder, diagnosed as tinea versicolor.  The medical evidence of record reflects that, in September 2001, the appellant presented with skin rash complaints.  The diagnosis was acanthosis nigricans of the neck, café au lait spots of the skin.  Report of VA examination dated September 2007 reflects a diagnosis for tinea versicolor.  The examiner opined that "It is at least as likely as not (50/50 probability) that the current skin condition may have started/caused by her military service."  The examiner noted that the appellant reported that the skin condition appeared during her military service and explained that tinea versicolor was a chronic and recurrent skin condition usually due to a fungal infection-noting that patients may be on antifungal medication for many years.

Weighing the evidence of record, the Board finds that service connection for tinea versicolor is warranted.  The appellant is competent to report having had a skin condition in service.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Additionally, the appellant is credible.  Her statements are consistent and they are corroborated by the lay statements.  Although service treatment records show no complaints or findings for a skin condition, the record shows that tinea versicolor is a condition that comes-and-goes; it is chronic and recurrent.  As such, it is not remarkable that service treatment records are silent for skin complaints or findings.  Therefore, the Board finds that the appellant's and the other lay statements are probative of service incurrence.

Additionally, the Board finds that the VA medical opinion dated September 2006 is highly probative in this case.  The opinion is highly probative because the VA medical examiner reviewed the claims file, noted pertinent medical history and current symptoms, examined the appellant and recorded his findings, provided an opinion, supported his opinion with a rationale.  Additionally, the opinion is highly probative as it was conducted by a neutral, skilled medical professional.

On review, the lay evidence coupled with the VA medical opinion dated September 2006, which reflects that it was at least as likely as not that the currently shown skin condition-tinea versicolor-started or was caused by the appellant's military service, weighs in favor of the claim.  Therefore, service connection for tinea versicolor is granted.

It is noted that, apart from tinea versicolor, there are no other skin disorders currently shown, to include any signs or symptoms of an undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (Compensation for certain disabilities due to undiagnosed illnesses).  Therefore, the Board has considered entitlement based on the presence of tinea versicolor alone.

Lastly, in this case, the Board is granting in full the benefit sought on appeal from the date of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (imposes obligations on VA in terms of its duty to notify and assist claimants).


ORDER

Service connection for tinea versicolor is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


